Citation Nr: 0736542	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability.

2.	Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from February 
19, 1945 to August 7, 1946, when he was honorably discharged.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claims of 
entitlement to service connection for left knee and left 
ankle disabilities.  The veteran initiated a notice of 
disagreement (NOD) in June 2005.  The appeal was perfected 
with the submission of the veteran's substantive appeal (VA 
Form 9) in September 2005.  The veteran declined a Board 
hearing.    


FINDINGS OF FACT

1.  The medical and other evidence of record does not support 
the conclusion that the veteran sustained a left knee injury 
during military service.

2.  The medical and other evidence of record indicates that 
the veteran does not have a current left ankle disability.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§  3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in July 2004, which was specifically 
intended to address the requirements of the VCAA.  The July 
2004 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, OR an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  This letter 
also advised the veteran that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  The veteran was advised in 
the July 2004 letter to "[c]omplete and return an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for each health care provider so that we can 
obtain treatment information.  You may want to obtain and 
send us the information yourself."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The July 
2004 letter instructed the veteran that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left knee and 
left ankle disabilities.  In other words, any lack advisement 
as to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2), existence of a disability and (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
elements.

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

The record indicates that the veteran received appropriate 
notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA outpatient records.

The veteran's service medical records, with the exception of 
his separation physical examination report, are not 
associated with the claims folder.  It appears that such 
records were destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on VA's responsibility to obtain 
an appellant's service medical records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.

In this case, the RO has attempted to locate the veteran's 
service medical records.  A PIES request for service medical 
records was submitted in March 2004, asking for all available 
military medical and dental and personnel records for the 
veteran.  The NPRC responded that the service medical records 
were probably destroyed in the above-mentioned fire.

The Board additionally notes in this connection that the 
veteran has been informed about the missing service medical 
records.  See, e.g., the March 2, 2004 and May 3, 2004 
letters to the veteran.  It is clear that he does not himself 
have these records, nor would such be expected.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  However, in this case, a VA medical 
examination is unnecessary because there is competent medical 
and other evidence to support a denial of the veteran's 
claims.  Critically, the evidence shows that the veteran most 
likely sustained an injury to his left knee after military 
service and that the veteran does not have a current left 
ankle disability.

In light of such evidence, obtaining a medical nexus opinion 
would be futile.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is neither 
objective evidence of a current diagnosis of a left ankle 
disability nor evidence that the veteran sustained a left 
knee injury in service.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative and has been provided with ample opportunity 
to submit evidence and argument in support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).



For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis 

In a January 2004 letter, the veteran contended that he 
sustained injuries to his left knee and left ankle while on 
active military duty in Okinawa in 1945.  The veteran stated 
he was trying to seek shelter from a typhoon when ". . . I 
stepped in a hole, and another man fell on top of me, my left 
knee and left ankle swoll [sic] . . . [I was] unable to see a 
medic, as everything was blew [sic] away."  

Initial matter - the missing service medical records

As was discussed in connection with the VCAA above, the 
veteran's service medical records are missing and are 
presumed to have been lost in the July 1973 fire at the NPRC.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.   See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The claims will be addressed separately.  

(i.)  Left knee disability 

With respect to Hickson element (1), there is competent 
medical evidence that the veteran has a current left knee 
disability.  In a September 1987 medical report, Dr. E.P.C. 
diagnosed the veteran with degenerative osteoarthritis of the 
left knee.  Medical records indicate that the veteran 
underwent surgery on his left knee in September 1987.  X-rays 
from July 2004 report osteoarthritic changes in that knee.  
Thus, element (1), medical evidence of a current disability, 
is met. 

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

Concerning disease, there is no evidence of left knee 
arthritis for decades after the veteran left military 
service, long after the end of the one year presumptive 
period 
Found in 38 C.F.R. § 3.309(a).  Although the Board 
appreciates that service medical records are lacking, it 
stands to reason that if arthritis was present in service it 
would have been documented in post-service medical records 
shortly after service.  It was not.  Moreover, there is no 
indication of arthritis in the August 1946 separation 
physical examination report.  For his part, the veteran does 
not appear to contend that arthritis existed in service.   

Evidence of an in-service injury is also lacking.  Although 
the veteran contends that he sustained an injury in 1945, his 
separation examination dated August 6, 1946 fails to show 
findings of a left knee condition.  Moreover, item 11, 
significant injuries, is pertinently negative.  

[As noted above, the veteran's complete service medical 
records are missing.  However, it is likely that an injury of 
the severity now reported by the veteran would have been 
recorded in the veteran's separation examination report.]   

Critical to a finding that no in-service injury occurred is 
the veteran's own statement to Dr. E.P.C. in the September 
1987 medical report.  There, the veteran reported that he 
injured his left knee during the course of employment at Jess 
Dunn Correctional Institute, decades after military service.  
The injury occurred when the veteran "slipped on a patch of 
ice twisting the knee."  Evidently, it was that injury which 
prompted his September 1987 knee surgery.  

Finally, the Board observes that the veteran filed a claim 
for service connection for several disabilities in November 
1970.  Although one of the disabilities was "arthritis", in 
the context of the veteran's entire claim it is clear that by 
this was meant arthritis of the lumbar spine.  A VA 
examination in January 1971 did not diagnose and knee 
disability.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

In this case, the Board accords the veteran's recent 
statement concerning an in-service injury relatively little 
weight of probative value in light of the entire medical 
history, which is negative until the injury decades after 
service.  The veteran's memory may have been dimmed with 
time; in addition, his recent statements have been made in 
connection with his claim for monetary benefits from the 
government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In discounting the veteran's report of an in-service injury, 
the Board does not  mean to imply that there was not some 
incident during a typhoon which the veteran now recalls; the 
evidence of record, however, does not support his contention 
that he sustained a lower extremity injury thereby.

Because the record as a whole demonstrates that there was no 
left knee disease or injury in service, the Board finds that 
the veteran's recent assertions to the contrary lack 
credibility and probative value.  Hickson element (2) has not 
been met, and the veteran's claim fails on that basis.

In the absence of in-service disease or injury, a medical 
nexus would be an impossibility.  Indeed, no competent 
medical nexus opinion appears of record.  Element (3), 
medical nexus, also has not been satisfied.  

Entitlement to service connection for a left knee disability 
is, therefore, denied.  

(ii.) Left ankle disability 

There is no evidence of element (1), a current left ankle 
disability.  That is, there is no medical evidence of record 
that shows a disability of the veteran's left ankle.  

To the extent that the veteran himself believes that he has a 
left ankle disorder, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In the absence of any left ankle disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Thus, the claim fails on 
this basis alone.

With respect to element (2), in-service disease or injury, 
the Board's discussion with respect to the left knee 
disability is largely applicable to the left ankle 
disability.  The veteran's separation examination does not 
show a diagnosis of a left ankle disability, and indeed there 
is nothing in the record which indicates that a left ankle 
disability ever existed.  In particular, the January 1971 VA 
examination was negative.  Based on the entire record, the 
Board finds that element (2) has also not been met.  

Element (3), medical nexus, is impossible in the absence of 
elements (1) and (2).
 
In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance o the evidence is against the 
claim of entitlement to service connection for a left ankle 
disability.  The claim is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


